Case 1:20-cv-00539-JRS-TAB Document 1 Filed 02/18/20 Page 1 of 3 PageID #: 1




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

  KRISTIE SCHWERT,                    )
       Plaintiff,                     )
  -vs-                                )      Case No. 1:20-cv-539
  TRIANGLE SERVICES, LLC,             )
       Defendant.                     )

                           COMPLAINT FOR DAMAGES

        Plaintiff Kristie Schwert (“Schwert”), by counsel, for her causes of action

  against Defendant Triangle Services, LLC (“Triangle”) alleges the following:

                                Jurisdiction & Venue

        1.     This action arises under the Fair Labor Standards Act of 1938

               (“FLSA”), 29 U.S.C. §§ 201 et seq.

        2.     This Court has jurisdiction of this cause under 28 U.S.C. § 1331 and

               29 U.S.C. §216(b).

        3.     Venue is proper under 28 U.S.C. § 94(b)(1), § 1391 in that Plaintiff

               resides in and the cause of action arises in the Southern District of

               Indiana, Indianapolis Division.

                                          Parties

        4.     Schwert is an adult.

        5.     Triangle is a domestic limited liability company.

                                 Factual Allegations

        6.     Schwert started working for Triangle or any predecessor in interest

               in or about February 2019.

        7.     Schwert is still employed by Triangle.
Case 1:20-cv-00539-JRS-TAB Document 1 Filed 02/18/20 Page 2 of 3 PageID #: 2




        8.    Triangle has always paid Schwert by the hour.

        9.    Schwert typically worked through her lunch break.

        10.   Triangle required Schwert to work 'off hours' by being available by

              phone.

        11.   Schwert would routinely take files home to work after regular

              business hours.

        12.   Schwert would typically work more than forty hours in a workweek

              while at the office, in addition to the time worked away from the

              office.

        13.   Triangle did not pay Schwert overtime for hours worked over forty

              in a week.

        14.   Near the end of a month, Schwert's workload would typically

              increase even more for end-of-month billing.

        15.   Schwert's workload never allowed her to take hours off in a later

              week.

        16.   Triangle failed to pay Schwert this accumulated compensatory time

              at the next scheduled pay date.

        17.   Triangle is an “employer” as defined by 29 U.S.C. §203(d).

                                 Cause Of Action

        18.   Triangle’s failure to pay Schwert overtime for hours worked in a

              week over forty violated 29 U.S.C. § 207.

        19.   Triangle’s failure to pay Schwert entitles her to the remedies of 29

              U.S.C. § 216(b), being the unpaid wages, an equal amount in

              liquidated damages, costs and attorney's fees.


                                         2
Case 1:20-cv-00539-JRS-TAB Document 1 Filed 02/18/20 Page 3 of 3 PageID #: 3




                                      Claims For Relief

        Plaintiff by counsel prays that this Court will

        A.     ENTER judgment in her favor and against Defendant;

        B.     AWARD such relief determined to be proper, including liquidated

  damages pursuant to 29 U.S.C. 216(b);

        C.     AWARD attorney’s fees and costs pursuant to 29 U.S.C. 216(b), and

        D.     GRANT all such other relief as may be proper.


                                           /s/Christopher K. Starkey
                                           Christopher K. Starkey, #11757-49
                                           Attorney for Plaintiff

  Christopher K. Starkey, #11757-49
  406 South Harrison Street
  Shelbyville, IN 46176
  Telephone: (317) 550-7608
  StarkeyCK@msn.com




                                           3
